Citation Nr: 1616619	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-35 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to August 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision.

This claim was previously before the Board in December 2012, at which time the Board remanded it for additional development.  After the requested development and readjudication of the claim by the AOJ in a March 2015 supplemental statement of the case (SSOC), the matter again came before the Board.  Because the AOJ has substantially complied with all of the remand instructions, the Board may proceed to the merits.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Veteran testified in March 2012 before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  The claims file contains transcripts of the hearing.


FINDING OF FACT

The Veteran's cervical spine disability did not begin during and was not otherwise caused by her military service prior to the neck injury she sustained in a 1991 motor vehicle accident that was due to her own willful misconduct.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's current claimed cervical spine disability includes arthritis which is one of the chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore, the Board has considered and applied the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.  However, as will be discussed in more detail below, the evidence is against finding a continuity of symptomatology of arthritis of the neck.  Service connection on this basis is not warranted.
	
For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).


I. Service Connection: Neck Disability

The Veteran is currently seeking service connection for a cervical spine disability, contending that her current neck disability was the result of several accidents during her military service.  A CT scan of the Veteran's cervical spine in September 2006 showed no acute fracture or dislocation, but did show degenerative changes, especially at C5-6.  The Veteran reported a clinical history of pain after injury.

The Veteran's service treatment records confirm that she did experience several accidents in service.  In January 1983, the Veteran fell on the sidewalk, causing a laceration to the right side of her head and stitches.  However, x-rays showed no significant abnormality.  In March 1983, a tree fell hitting the Veteran on the back, but no neck problems were noted following that incident; and in 1986, the Veteran's neck was in fact found to be supple with no adenopathy.

In February 1988, the Veteran was involved in a motor vehicle accident, a head on collision with a truck at approximately 50 mph (it is unclear whether the truck pulled out in front of her or swerved into her lane).  She asserted in 2008 that her head smashed into the steering wheel and then was thrown back against the seat leaving her with injuries to her upper back and neck.  She asserts that while at the hospital following the accident she was in neck and back braces.

In September 2008, the Veteran's sister reported having visited her in the hospital following the accident, recalling that the day after the accident, the Veteran's face was bloody and battered and she was in neck and back braces.  The sister indicated that the Veteran was in the hospital for 2-3 weeks during which time she continued to wear the neck brace.  The sister asserted that the Veteran has continuously experienced pain in the back, neck, hips, right leg, and both knees, as well as headaches and back aches.

Service treatment records show that, subsequent to the 1988 accident, the Veteran was treated for a fractured right wrist, knee abrasions, and a fractured radius.  She was hospitalized for 2-3 weeks, and the discharge report noted that she had superficial abrasions on her forehead where her head struck the steering wheel.  No neck injury was noted in the report, and there was no indication that the Veteran wore a cervical collar or other neck brace during that hospitalization.  The fact that this is not shown in these records is extremely important, since this is exactly the type of information one would expect to see in hospitalization records, if it had occurred.  In other words, the records detail the injuries the Veteran did receive and the treatment she had while hospitalized, so the fact that the cervical spine is not mentioned and no cervical collar is mentioned is highly probative evidence that the Veteran did not complain of her neck and did not receive treatment for her neck.

It is possible that the recollections of the Veteran and her sister do not pertain to the 1988 accident because several years later, in April 1991, the Veteran was involved in a second motor vehicle accident, in which she sustained injuries to her lower lip and neck.  It was noted that the front passenger side of the Veteran's vehicle had struck the rear driver's side of a parked car.  The Veteran was restrained, but her mouth hit the steering wheel.  Following the accident the Veteran was taken to the local hospital and treated for unknown neck injuries.  Her alcohol level was .151 and she was subsequently charged with a DUI.  She was given a cervical collar, after reporting pain in her right neck, and she was diagnosed with a cervical strain.

In a July 2008 administrative determination, it was determined that the second accident (the accident in 1991) was the result of willful misconduct on the part of the Veteran.  She did not appeal that finding, and the Board concurs with that conclusion.  Because the accident resulted from willful misconduct on the Veteran's part, she is barred from receiving VA disability benefits for any disability incurred as a result of that accident.  See 38 U.S.C.A. § 3 .105; 38 C.F.R. § 3.301.

However, that finding does not end the claim, as the Veteran currently has a neck disability and her allegation is that the disability results, not from the second motor vehicle accident, but from a combination of falls, heavy lifting, and the 1988 motor vehicle accident, all of which predated the April 1991 motor vehicle accident.

As the above evidence demonstrates, the evidence establishes both in-service events (e.g. 1983 tree incident, 1988 motor vehicle accident) and a current cervical spine disability.  The dispositive issue, then, is whether there is a causal nexus between the pre-1991 in-service events or injuries and the Veteran's current cervical spine disability.  Based on the medical evidence of record, the Board concludes there is no such causal nexus.

The Veteran and her sister have offered etiological opinions, but the record contains no indication that either has the specialized education, training, or experience needed to determine the etiology of the Veteran's neck disability.  This is particularly so where the Veteran has had multiple neck injuries.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the Veteran's and her sister's opinions regarding the etiology of her neck disabilities are not competent evidence in the circumstances of this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

With respect to medical evidence on the nexus issue, there is only one medical opinion directly on point, namely the July 2014 VA examination conducted pursuant to the Board's December 2012 remand.

The July 2014 VA examiner reviewed the Veteran's medical history, performed a thorough physical examination, and reviewed diagnostic imaging.  The examiner diagnosed a cervical strain superimposed on cervical degenerative disc disease.  The examiner noted that the service treatment records did not document neck pain prior to the 1991 motor vehicle accident.  In recounting the Veteran's in-service medical history, the examiner had noted: (1) a 1983 incident when a falling tree hit her in the back of the head and slid down her back, but without any documentation of neck issues; (2) a February 1986 treatment note that states that the neck was supple; (3) the records relating to the February 1988 motor vehicle accident during which she fractured her right wrist and suffered abrasions on her forehead where her head struck the steering wheel, but with no mention of a neck injury in the extensive records documenting her injuries and subsequent hospitalization; (4) the 1991 motor vehicle accident in which she did injure her neck.  The examiner concluded that the it was less likely than not (less than 50% probability) that the Veteran's current neck disability was incurred in or caused by any in-service injury, event or illness prior to the 1991 motor vehicle accident.

The opinion is sufficiently thorough and well-reasoned to warrant probative weight against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, the record contains no other medical opinions directly addressing the determinative issue.

The Board acknowledges the statement in an April 2010 VA acupuncture note by a registered nurse (whose subsequent notes include the same statement) that the Veteran had "neck and back pain that began in the early 1980s", but concludes this is a restatement of medical history provided by the Veteran rather than a medical conclusion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay statements "simply...recorded by a medical examiner" do not constitute "competent medical evidence").  Moreover, the statement does not address the intervening, 1991 motor vehicle accident or provide any rationale connecting the current cervical spine disability with that pain.  The statement provides no probative weight in favor of the Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The greater weight of the evidence is against finding that the Veteran's cervical spine disability. 

As noted above, because the cervical spine disability includes arthritis, the Board must apply the provisions permitting service connection for a chronic disease diagnosed during service or within the presumptive period after service or where there has been a continuity of symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.309(a) (chronic diseases shall be service connected "if manifested to a compensable degree" within the presumptive period); Walker, 708 F.3d at 1338-39.

Here, however, the medical records fail to document any diagnosis of arthritis of the cervical spine during service or within the presumptive period after service.  Moreover, and to the point, the medical records prior to the 1991 motor vehicle accident fail to document, as noted above, any persistent neck pain or similar symptoms.  With respect to any alleged continuity of symptomatology beginning after the 1991 motor vehicle accident, the Veteran's own willful misconduct in 1991 prohibits awarding service connection based on symptoms attributable to that accident.   In addition, the Veteran was first diagnosed with cervical spine arthritis many years after her active service.  See, e.g., September 2006 CT Scan.

Viewing the record as a whole, the Board finds that the greater weight of the evidence is against finding the Veteran was diagnosed with arthritis of the cervical spine either during service or within the presumptive period after service.  See 38 C.F.R. § 3.303(b).  Moreover, the greater weight of the evidence is against finding a continuity of symptomatology of arthritis beginning prior to the 1991 motor vehicle accident.

Briefly, the Board also notes that the Veteran and her representatives have raised the issue of secondary service connection.  Specifically, they have suggested that the Veteran's cervical spine disability was caused or aggravated by her service-connected low back disability.  See March 2012 Board Hearing Transcript; December 2011 Statement of Accredited Representative ("The veteran contends that her problems with her cervical spine could very well be secondary to her lumbar problems."); but see February 2016 Informal Hearing Presentation (failing to mention the secondary service connection theory).  Neither the Veteran nor her representatives are competent to render a medical opinion on the plausibility of that claim.  See Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.

The medical records contain no indication of any sort that the service-connected back disability has any causal or aggravating relationship to the cervical spine condition.  For example, the March 2011, December 2006, March 1999, and November 1992 VA examinations all discuss the Veteran's low back condition and the 1988 motor vehicle accident, but none of the examiners discuss any cervical spine complaints or symptoms.  The back symptoms are described as being confined to the low back (e.g. "low back ache in the mornings", "stiffness and weakness in lower back", "low back pain radiating into her [legs]").  The claims file contains no competent medical evidence suggesting the service-connected low back disability is in any way related to the cervical spine disability.

In summary, there is no indication that the Veteran's cervical spine disability may be associated with any service-connected disability, including her low back disability.  Service connection on a secondary basis is not warranted.

Accordingly, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's current cervical spine disability was incurred in active service or caused by any event or injury during her active service prior to the 1991 motor vehicle accident.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a cervical spine disability is denied.

II.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2012, the Veteran had a hearing before the undersigned VLJ in which she provided testimony and argument on the issues currently on appeal.  The undersigned VLJ specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to incident reports, medical treatment, and the existence of any other evidence that would help the Veteran's claim.  Neither the Appellant, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including December 2006.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notice in the various rating decisions, statements of the case, and Board decisions.  VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, VA medical records, and private medical records with the claims file.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

With respect to examinations, the Veteran was afforded a VA examination with respect to the current claim in July 2014.  The VA examination and opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran discussed the findings of the VA examiner in her February 2016 Informal Hearing Presentation, but did not identify or even suggest any inadequacy in the examination or opinions.

As noted in the discussion of the merits, the Veteran raised the issue of secondary service connection.  The July 2014 VA examiner was not asked to address that issue and did not.  However, VA is not required to provide an examination or obtain medical opinions in every case.  Rather, VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).

As discussed in more detail above, the Board has determined that there is no indication that the Veteran's cervical spine disability is related to any service connected condition.  The Veteran's unexplained, lay assertion is the only statement or evidence of any sort even suggesting a connection.  Where the competent medical evidence is not silent on the issue, it tends to indicate that the conditions are wholly unrelated (e.g. VA examinations indicating symptoms confined to the lower back or radiating downward).  The criteria for obtaining a medical opinion with respect to the secondary service connection theory have not been met.  38 U.S.C. § 5103A(d)(2); McLendon, 20 Vet. App. at 85-86.

VA has no obligation to obtain further medical examinations or opinions in connection with the claim at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
ORDER

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


